DETAILED ACTION


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 20, the prior art teach a non-transitory computer readable storage medium storing software code which when executing on a processor performs a method of compiling a shader program to be executed by a programmable execution unit of a graphics processor that is operable to execute graphics processing programs to perform graphics processing operations;
the method comprising:
including in a shader program to be executed by a programmable execution unit of a graphics processor when rendering a frame that represents a view of a scene comprising one or more objects using a ray tracing process:
one or more instructions that when executed will:
cause the programmable execution unit to issue a message to a ray tracing acceleration data structure traversal circuit of the graphics processor that is operable to perform a traversal of a ray tracing acceleration data structure indicative of the distribution of geometry for a scene to be rendered to determine geometry for a scene to be rendered that may be intersected by a ray being used for a ray tracing operation, to cause the ray tracing acceleration data structure traversal circuit to perform a traversal of a ray tracing acceleration data structure for a scene for a ray to determine geometry for the scene that may be intersected by the ray.
 in the context of claim 20 as a whole, the prior art does not teach “and cause the programmable execution unit to use the indicated geometry determined by the ray tracing acceleration data structure traversal circuit to perform intersection testing to thereby determine any geometry that is intersected by the ray.” Therefore, Claim 20 as a whole is allowable. 
The independent Claims 1, 10 and 19 are allowed for the same reason as Claim 20. The corresponding dependent claims are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611